Citation Nr: 1144463	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Whether the creation of indebtedness to VA in the amount of $4,696.20 is valid, to include the propriety of the reduction in benefits due to incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from January 1973 to March 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the VA Debt Management Center located at the RO in St. Paul, Minnesota.  Original jurisdiction over the claims file remains with the RO in Waco, Texas.

Although the Veteran requested a BVA hearing on his VA Form 9, he specifically withdrew his request in a January 2009 letter, signed by his accredited representative, as confirmed in November 2011 written argument from the representative.  There are no outstanding hearing requests of record.

In the notice of disagreement and VA Form 9 the Veteran has made assertions that reasonably raise a claim of entitlement to a waiver of the indebtedness to VA in the amount of $4,696.20.  In essence, he has challenged not only the validity of the indebtedness, as will be addressed here, but has challenged the requirement that he repay it.  Such a claim for waiver has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  Therefore, the claim for waiver of the indebtedness in the amount of $4,696.20 is referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2011).


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of this appeal.

2.  The Veteran was incarcerated for a felony on August 8, 2007; the 61st day following incarceration was October 8, 2007.

3.  For the period from October 8, 2007 to March 2008, the Veteran was paid the full amount of VA disability compensation at the 60 percent rate, rather than at the 10 percent disability required in light of his incarceration; this resulted in an overpayment of $4,696.20.


CONCLUSION OF LAW

The claim of invalidity of the indebtedness to VA in the amount of $4,696.20 lacks legal merit.  38 U.S.C.A. § 1114(a), 5313 (West 2002); 38 C.F.R. § 3.665 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  In some cases, however, the VCAA need not be considered.  Of course, the VCAA duties to notify and assist do not apply to claims for waiver of recovery of an overpayment of VA disability benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  While the current appeal does not involve a waiver claim, the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

The Board acknowledges an assertion by the Veteran's representative in November 2011 written argument that the claim should be remanded to obtain income verification match (IVM) records for the Veteran, as the absence of this material "creates a certain relative amount of reasonable doubt as to whether 1) the debt is truly valid and 2) whether the debt is correct in amount and creation."  The Board disagrees.  The Veteran's income is immaterial to the question of the validity of the indebtedness.  This is determined solely by the amount he was paid by VA, and the amount to which he was entitled under applicable law.  There is no dispute as to these amounts.  

The Board also notes that under 26 U.S.C. § 6103(l)(7)(D)(viii), IVM information is strictly confidential and may not be released unless authorized by law.  Under § 6103(l)(7)(D)(viii), VA may use this information only to determine eligibility for or the correct amount of benefits under (1) any needs-based pension provided under chapter 15 of title 38, United States Code, or under any other law administered by the Secretary of Veterans Affairs; (2) parents' dependency and indemnity compensation provided under section 1315 of title 38, United States Code; 
(3) health-care services furnished under sections 1710(a)(2)(G), 1710(a)(3), and 1710(b) of such title; and (4) compensation paid under chapter 11 of title 38, United States Code, at the 100 percent rate based solely on unemployability and without regard to the fact that the disability or disabilities are not rated as 100 percent disabling under the rating schedule.  None of the enumerated benefits are at issue in this case; therefore, a request for IVM information would be inappropriate and in violation of applicable law.  As such, the request is denied.

Analysis of Validity of Indebtedness

A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980 and has a combined rating of 20 percent or more shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling (38 U.S.C.A. 1114(a)) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  

Here, there is no dispute that the Veteran was incarcerated for a felony on August 8, 2007, and the 61st day following incarceration was October 8, 2007.  The Veteran notified the VA Office of General Counsel of his incarceration on September 20, 2007, and that notice was forwarded to the RO and received on October 2, 2007.  The RO notified the Veteran on March 19, 2008 that he had been overpaid from October 8, 2007 to March 2008, and on March 29, 2008 the Veteran received a letter from VA Debt Management Center notifying him that the overpayment amount was $4,696.20, and that withholding would begin in June 2008.  Thus, there is no dispute that for the period from October 8, 2007 until March 2008 the Veteran was paid the full amount of VA disability compensation at the 60 percent rate, rather than at the 10 percent disability required in light of his incarceration, and that this overpayment resulted in an indebtedness of the Veteran to VA of $4,696.20.  

The Veteran's primary contention as to the validity of the indebtedness is that the RO delayed taking action on the information regarding his incarceration.  Indeed, it would appear that approximately five months elapsed between the receipt of the notice of incarceration at the RO and the RO's decision to adjust his compensation and begin withholding for the overpayment amount; however, while this delay may be a factor for consideration in the claim for a waiver, it is immaterial to the question of whether the indebtedness was validly created.  Indeed, by the Veteran's assertions regarding his prompt notification of VA of his incarceration, and VA's delay in adjusting his benefits, he appears to acknowledge that he was not entitled to the full benefit amount that he was receiving during that period, but asserts that this is the fault of VA.  Again, relative fault is a matter for consideration in a waiver claim, but not on the question of validity of creation of the debt.  Based on the mutually accepted facts, the Board finds that the indebtedness to VA in the amount of $4,696.20 is valid.  

The Board acknowledges a contention of the Veteran on the VA Form 9, that he is only receiving 10 percent and not 20 percent as specified under 38 C.F.R. § 3.665.  The Board notes that, under the cited section, the pertinent fact is not the amount he is receiving, but how he is rated.  See 38 C.F.R. § 3.665 (d)(1).  Regardless of what he is receiving, the Veteran is rated at 60 percent.  Accordingly, while incarcerated he should only receive compensation as if rated at 10 percent.  See also 38 U.S.C.A. 1114(a).  

In summation of the Board's findings, for the period from October 8, 2007 until March 2008, the Veteran was paid VA compensation benefits at the 60 percent disability level, when he should have been paid at the 10 percent disability level.  See 38 U.S.C.A. §§ 1114(a), 5313; 38 C.F.R. § 3.665.  The RO's action in retroactively reducing the Veteran's disability benefits beginning in June 2008 was in accordance with the statutes and regulations governing VA and, therefore, was proper.  Where, as here, the law and not the evidence is dispositive the Board must deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A finding of invalidity of the indebtedness to VA in the amount of $4,696.20 is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


